DETAILED ACTION
This action is response amendments filed on 04/22/2021. 
This application was filed on 09/05/2019 which claims priority to foreign application JP2019-046750 filed on 03/14/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, and 20-22 are pending. 
Claims 15-19 are withdrawn.
Claims 1-14, and 20-22 are rejected. 
 
Applicant’s Response
	In Applicant’s Response dated 04/22/2021, Applicant amended claims 1-20, and added new claims 21-22, and amended the specification.  Applicant argued against various rejections cited in the office action mailed on 11/19/2020. 
	In light of applicant’s amendments/remarks, all objections to the specification set forth previously are withdrawn. 
In light of applicant’s amendments/remarks, claim interpretation under 35 U.S.C. 112 (f) set forth previously are withdrawn. 
In light of applicant’s amendments/remarks, all rejections under 35 U.S.C. 112 set forth previously are withdrawn. 

	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12, and 20-22 are rejected under 35 U.S.C 103 unpatentable over ITO (US 2009/0240715, referred herein after as D1) in view of Knight et al. (US 2011/0029526 A1, referred herein after as D2).  

As per claim 1, D1 discloses, 
An information processing apparatus comprising a processor configured to , (D1, title, abstract, figure 1, figure 22).  
perform control of displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area, (D1, title, abstract, figure 1-2, where figure 2 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files)). 
generate relevant data in which the plurality of files displayed on the display area are associated with each other, (D1, title, abstract, figure 1-3, 15, and 0030-0036, shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where the distance between files on workspace is determined and stored in database.).
memory configured to store the relevant data in a referable location in a case where the display area is hidden, (D1, title, abstract, figure 1-3, 11, 15, and 0030-0036, shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where the distance between files on workspace is determined and 
wherein the relevant data is combination of degree of association and data indicating the plurality of files, (D1, title, abstract, figure 1-3, 11, 15, and 0030-0036, shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where the distance between files on workspace is determined and stored in database along document ID, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2). 
D1 fails to expressly disclose - the degree of association is a weighted sum of a plurality of evaluation references.
D2 (0045-0046, 0068-0069, figure 5) discloses clustering documents via the degree of association which is a weighted sum of a plurality of evaluation references (e.g. vector terms). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the degree of association is a weighted sum of a plurality of evaluation references.  This would have been obvious for the purpose of automating related document discovery in document review process as disclosed by D2.

	
	

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processors further reflects editing of a file on the display area into a storage file, which corresponds to the file, stored in the real storage area, (D1, title, abstract, figure 1-3, 15, and 0030-0036, shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, and the distance between files on workspace is determined and stored in database, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2).

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein in a case where editing for assembling the plurality of files on the display area is performed, the processors associates the files with each other more strongly than in a case where the editing is not performed, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is determined causes stronger association among the files, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2).

As per claim 4, the rejection of claim 2 further incorporated, D1 discloses, 
wherein in a case where editing for assembling the plurality of files on the display area is performed, the processor associates the files with each other more strongly than in a case where the editing is not performed, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is determined causes stronger association among the files, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2).

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processor changes a display position of a file on the display area in accordance with an operation of an operator, and in a case where a distance between the files on the display area is a first distance, the processor associates the files with each other more strongly than in a case where the distance between the files is a second distance longer than the first distance, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on 

As per claim 6, the rejection of claim 2 further incorporated, D1 discloses,
wherein the processor changes a display position of the file on the display area in accordance with an operation of an operator, and in a case where a distance between the files on the display area is a first distance, the processor associates the files with each other more strongly than in a case where the distance between the files is a second distance longer than the first distance, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is causes stronger association among the files based calculated relevancy value, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2).

As per claim 7, the rejection of claim 3 further incorporated, D1 discloses,
wherein the processor changes a display position of the file on the display area in accordance with an operation of an operator, and in a case where a distance between the files on the display area is a first distance, the processor associates the files with each other more strongly than in a case where the distance between the files is a second distance longer than the first distance, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is causes stronger association among the files based calculated relevancy value, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2).

As per claim 8, the rejection of claim 4 further incorporated, D1 discloses, 
wherein the processor changes a display position of the file on the display area in accordance with an operation of an operator, and in a case where a distance between the files on the display area is a first distance, the processor associates the files with each other more strongly than in a case where the distance between the files is a second distance longer than the first distance, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files 

As per claim 9, the rejection of claim 5 further incorporated, D1 discloses 
wherein the processor associates the files with each other in a case where the files are within a specific distance on the display area, and does not associate the files in a case where the files are outside the specific distance, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0060, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is causes stronger association among the files based calculated relevancy value, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2.  D1 further discloses not displaying files having distance over a threshold (e.g. files are not associated based on being over a threshold distance away from target file).).

As per claim 10, the rejection of claim 6 further incorporated, D1 discloses,
 wherein the processor associates the files with each other in a case where the files are within a specific distance on the display area, and does not associate the files in a case where the files are outside the specific distance, (D1, title, 

As per claim 11, the rejection of claim 7 further incorporated, D1 discloses, 
wherein the processor associates the files with each other in a case where the files are within a specific distance on the display area, and does not associate the files in a case where the files are outside the specific distance, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0060, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is causes stronger association among the files based calculated relevancy value, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2.  D1 further discloses not displaying 

As per claim 12, the rejection of claim 8 further incorporated, D1 discloses,
wherein the processor associates the files with each other in a case where the files are within a specific distance on the display area, and does not associate the files in a case where the files are outside the specific distance, (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0060, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is causes stronger association among the files based calculated relevancy value, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2.  D1 further discloses not displaying files having distance over a threshold (e.g. files are not associated based on being over a threshold distance away from target file).).


As per claim 21, the rejection of claim 1 further incorporated, D1 discloses,
wherein a relevant file is determined based on the relevant data on a selected file, (D1, title, abstract, figure 1-3, 5, 15, and 0030-0036, 0044, 0051, 0060, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a 

As per claim 22, the rejection of claim 21 further incorporated, D1 discloses
wherein the relevant file is displayed on the display area in accordance of an operation of an operator, (D1, title, abstract, figure 1-3, 5, 15, and 0030-0036, 0044, 0051, 0060, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is causes stronger association among the files based calculated relevancy value, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2.  D1 further discloses presenting relevant documents associated with a based on user selection/specification of a target document).

As per claim 20:
Claims 20 is medium claim corresponding to system claim 1 and is of substantially same scope. 
Accordingly, claim 20 is rejected under the same rational as set forth for claim 1.

Claims 13-14 are rejected under 35 U.S.C 103 unpatentable over ITO (US 2009/0240715, referred herein after as D1) in view of Knight et al. (US 2011/0029526 A1, referred herein after as D2) in view of Jacquet et al. (US 2015/0127323 A1, referred hereinafter as D3).  

As per claim 13, the rejection of claim 1 further incorporated, D1 discloses,
wherein in a case where [distance] when the file is displayed on the display area is a [first distance], the processor associates the files with each other more strongly than in a case where the [distance] when  a file is displayed on the display area is a [second distance] longer than the [first distance], (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044, 0051, 0060, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a display area representing a virtual storage area (e.g. workspace area showing plurality of files), where user is allowed to drag and drop files (e.g. edit file locations/coordinates) on into various locations in the workspace, where decreasing the distance between files on workspace is causes stronger association among the files based calculated relevancy value, where the distance/relevancy data is used to recall and display related files on workspace as shown in figure 2.  D1 further 
D1 discloses association of files based on distance; however, D1 fails to expressly disclose [association based on] a time difference… a first time difference, a second time difference longer than the first time difference.
D3 (0030, figure 2 and accompanying text) discloses clustering/associating documents based on temporal data (e.g. time difference), where depending on the temporal data being above or below a threshold time, the system of D3 clusters the documents accordingly. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include [association based on] a time difference… a first time difference, a second time difference longer than the first time difference.  This would have been obvious for the purpose of automatically clustering related documents as disclosed by D2 or D3.

As per claim 14, the rejection of claim 13 further incorporated, D1 discloses,
wherein the processor associates the files with each other in a case where the [distance] when the file is displayed on the display area is within a specific [distance], and does not associate the files in a case where the [distance] when the file is displayed on the display area is outside the specific [distance], (D1, title, abstract, figure 1-3, 15, and 0030-0036, 0044-0046, 0051, 0060, 0085 shows/discloses displaying a plurality of files stored in a real storage area on a 
D1 discloses association of files based on distance; however, D1 fails to expressly disclose [association of files based on] the time difference… within a specific time difference… the time difference… is outside the specific time difference.
D3 (0030, figure 2 and accompanying text) discloses clustering/associating documents based on temporal data (e.g. time difference), where depending on the temporal data being above or below a threshold time, the system of D3 clusters the documents accordingly. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include [association of files based on] the time difference… within a specific time difference… the time difference… is outside the specific time difference.  This would have been obvious for the purpose of automatically clustering related documents as disclosed by D2 or D3.

Response to Arguments
	Applicant’s arguments filed on 04/22/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for any additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144